Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2019

                                      No. 04-19-00114-CV

                                      James MCKINNON,
                                           Appellant

                                                 v.

                                  BANK OF AMERICA, N.A.,
                                         Appellee

                        From the County Court, Gillespie County, Texas
                                     Trial Court No. 1638
                           Honorable Mark Stroeher, Judge Presiding

                          CORRECTED ORDER
       On May 16, 2019 we struck the appellant’s brief and ordered the appellant to file an
amended brief complying with Texas Rules of Appellate Procedure 9.5 and 38.1 on or before
June 17, 2019. Neither an amended brief nor a motion for extension of time has been filed.

        We therefore ORDER the appellant to file, on or before July 19, 2019, his amended
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
If the appellant fails to file an amended brief and the written response by the date ordered, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court